Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE MUTUAL FUNDS Nationwide Emerging Markets Fund Nationwide Global Financial Services Fund Nationwide Global Utilities Fund Nationwide Health Sciences Fund Nationwide Hedged Core Equity Fund Nationwide Leaders Fund Nationwide Market Neutral Fund Nationwide Mid Cap Growth Leaders Fund Nationwide Natural Resources Fund Nationwide Optimal Allocations Fund: Defensive Nationwide Small Cap Core Fund Nationwide Small Cap Growth Opportunities Fund Nationwide Small Cap Value Fund Nationwide Tax-Free Income Fund Nationwide Technology and Communications Fund Nationwide U.S. Growth Leaders Long-Short Fund Supplement Dated May 5, 2008 to the Prospectuses Dated February 28, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectuses. On May 5, 2008, shareholders of the following series of Nationwide Mutual Funds (the Funds) approved an Agreement and Plan of Reorganization dated as of March 14, 2008 (the Plan) under which each such Fund will be reorganized (the Reorganization) with and into a corresponding, newly-created series of Aberdeen Funds, a Delaware statutory trust (each an Aberdeen Fund) as designated below: Nationwide Mutual Funds Aberdeen Funds Nationwide Emerging Markets Fund Aberdeen Developing Markets Fund Nationwide Global Financial Services Fund Aberdeen Global Financial Services Fund Nationwide Global Utilities Fund Aberdeen Global Utilities Fund Nationwide Health Sciences Fund Aberdeen Health Sciences Fund Nationwide Hedged Core Equity Fund Aberdeen Hedged Core Equity Fund Nationwide Leaders Fund Aberdeen Select Equity Fund Nationwide Market Neutral Fund Aberdeen Market Neutral Fund Nationwide Mid Cap Growth Leaders Fund Aberdeen Select Mid Cap Growth Fund Nationwide Natural Resources Fund Aberdeen Natural Resources Fund Nationwide Optimal Allocations Fund: Defensive Aberdeen Optimal Allocations Fund: Defensive Nationwide Small Cap Core Fund Aberdeen Small Cap Opportunities Fund Nationwide Small Cap Growth Opportunities Fund Aberdeen Small Cap Growth Fund Nationwide Small Cap Value Fund Aberdeen Small Cap Value Fund Nationwide Tax-Free Income Fund Aberdeen Tax-Free Income Fund Nationwide Technology and Communications Fund Aberdeen Technology and Communications Fund Nationwide U.S. Growth Leaders Long-Short Fund Aberdeen Equity Long-Short Fund Since certain series of Nationwide Mutual Funds not identified above have not yet approved the Plan and the proxy solicitation of the shareholders of those series continues, the May 12, 2008 closing date of the Reorganization has been postponed. Implementation of the Plan will occur on a date agreed to by Nationwide Mutual Funds and AberdeenFunds along with Nationwide Fund Advisors and Aberdeen Asset Management, Inc., the investment advisers to the Nationwide Mutual Funds and the Aberdeen Funds, respectively, which currently is expected to be in the second quarter of 2008. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
